Exhibit 10.1

AMENDMENT TO AGREEMENT

This AMENDMENT TO AGREEMENT (this “Agreement”) is entered into as of August 31,
2011, by and between Great Lakes Aviation, Ltd., an Iowa corporation, with its
principal place of business at 1022 Airport Parkway, Cheyenne, Wyoming 82001
(“Great Lakes”) and Raytheon Aircraft Credit Corporation, a Kansas corporation,
with its principal place of business at 8300 E. Thorn Drive, Suite 100, Wichita,
Kansas 67226 (“RACC”).

WHEREAS, Great Lakes and RACC are parties to twenty-five (25) separate Amended
and Restated Promissory Notes or Second Amended and Restated Promissory Notes,
each of which is dated March 23, 2007, and as amended on June 10, 2011 (each a
“Promissory Note” and collectively, the “Promissory Notes”) and twenty-five
(25) separate Security Agreements or Amended and Restated Security Agreements,
each of which is dated as of December 31, 2002, as each of which was amended by
a First Amendment dated as of March 23, 2007, the supplement to which is dated
May 1, 2008, and each of which was amended by a Second Amendment dated June 10,
2011 (each originally executed and as amended, restated or supplemented and
currently in effect, a “Security Agreement” and collectively, the “Security
Agreements”), and pursuant to which RACC is currently financing Great Lakes’
purchase of twenty-five (25) used Beech 1900D Airliners that have the following
manufacturer’s serial numbers: UE-100, UE-122, UE-153, UE-154, UE-169, UE-170,
UE-184, UE-192, UE-195, UE-201, UE-202, UE-208, UE-210, UE-211, UE-219, UE-220,
UE-240, UE-245, UE-247, UE-251, UE-253, UE-254, UE-255, UE-257 and UE-261 (the
Promissory Notes and Security Agreements are hereinafter sometimes referred to
collectively, but as further modified in the next recital, as the “Finance
Documents”);

WHEREAS, by an Agreement dated as of June 10, 2011 (collectively, together with
the amendments and other documents executed in connection therewith, the
“Original Agreement”) Great Lakes and RACC agreed, in some specific respects, to
modify certain of the “Finance Documents” (which term, as used hereinafter;
shall mean the Finance Documents as amended and modified by the Original
Agreement);

WHEREAS, the Promissory Notes, as modified by the Original Agreement, require
Great Lakes to pay in full the entire remaining balance of principal and
interest due under each Promissory Note (the “Balloon Payments”) on August 31,
2011 (the “Amended Balloon Payment Date”) and, as of the date of this Agreement,
Great Lakes has disclosed and acknowledges that it is unable to timely and fully
pay the Balloon Payments to RACC as required under the Promissory Notes;

WHEREAS, Great Lakes has requested that RACC agree to extend the Amended Balloon
Payment Date from August 31, 2011 to October 17, 2011; and

WHEREAS, on and subject to the terms and conditions provided in this Agreement,
RACC is willing to agree to so extend the Amended Balloon Payment Date,



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and fully intending to be legally bound by this Agreement, the
parties hereto agree as follows:

1. Extension of Balloon Payment Date; Extension Fee.

(a) On the terms and conditions provided in this Agreement, the parties hereto
hereby agree that Amended Balloon Payment Date is extended from August 31, 2011
to October 17, 2011 and that the base interest rate on each of the Promissory
Notes, with effect on and after September 1, 2011, shall be, and hereby is,
increased from 6.75% per annum to 8.75% per annum. Great Lakes irrevocably and
unconditionally agrees (i) to make payments of $25,500, as provided in the
Original Agreement, on each Promissory Note on or before August 30, 2011,
(ii) to make payments of $27,600 on each Promissory Note on or before
September 30, 2011, (iii) to make payments of $13,800 on each Promissory Note on
or before October 14, 2011, and (iv) to pay any and all amounts outstanding and
unpaid, including, without limitation, all principal and accrued interest, on
each Promissory Note on or before October 17, 2011. The modification to each of
the Promissory Notes agreed to under this Agreement shall be reflected in a
Second Amendment to Amended and Restated Promissory Note or a Second Amendment
to Amended and Restated Promissory Note (as the case may be) to each Promissory
Note dated the date hereof and shall be in the form attached to this Agreement
as Exhibit A. For the avoidance of any possible doubt, the payment and
performance by Great Lakes of each and all of its obligations under and in
connection with, among other things, the Promissory Notes, as amended by the
Second Amendment to Amended and Restated Promissory Note or Second Amendment to
Second Amended and Restated Promissory Note (as the case may be) provided for
under this Agreement, are, and continue to be, secured by each Security
Agreement, and each Promissory Note, as so amended, is and constitutes a
“Transaction Document”, as that term is defined in the Amended and Restated
Restructuring Agreement dated as of March 9, 2007 by and between Great Lakes and
RACC. To memorialize that understanding, the parties hereto on the date hereof
are entering into a Third Amendment to the Security Agreements, which shall be
in the form attached to this Agreement as Exhibit B.

(b) Great Lakes agrees to pay to RACC, on the date hereof, an extension fee in
the amount of One Hundred Thousand Dollars ($100,000), which shall be fully
earned when paid and not refundable, and which is in addition to paying RACC’s
reasonable costs and expenses as hereinafter provided.

2. Continued Effectiveness of Finance Documents; No Waiver; Etc.

(a) Except as expressly modified by this Agreement, the parties hereby confirm
and ratify each of the other terms and conditions of the Finance Documents, and
agree that all of the provisions of each Finance Document remain in full force
and effect and Great Lakes hereby confirms and ratifies each of its obligations
under the Finance Documents. The parties also agree that, in addition to any
other Event of Default (as defined in the relevant document), any breach of any
provision of this Agreement shall constitute an immediate Event of Default under
each of the Finance Documents, the Leases (as hereinafter defined) and the
Senior Note Documents (as hereinafter defined, and, collectively with the
Finance Documents and the Leases, the “GLUX/RACC Documents”).

(b) Great Lakes hereby acknowledges and agrees that except as expressly provided
herein, the GLUX/RACC Documents remain in full force and effect and that, if it
defaults in any of its obligations to RACC, RACC is fully entitled to exercise
any or all of its rights and remedies as provided in, and in accordance with the
provisions of, the GLUX/RACC Documents.

 

2



--------------------------------------------------------------------------------

(c) Great Lakes hereby acknowledges and agrees that RACC’s agreement to extend
the Balloon Payment Date in this Agreement does not constitute a waiver or
forgiveness of any obligation and that, in granting the extension under the
Original Agreement and the extension provided herein, RACC is not agreeing to,
or suggesting in any way, that there will or might be any further extension,
accommodation or any waiver of any right or remedy in any of the GLUX/RACC
Documents and Great Lakes acknowledges and agrees that it will not assume or
rely upon the possibility or prospect of any possible future extension or
accommodation by RACC.

3. No Impact on Other Agreements. The parties hereto hereby agree as follows:

(a) Leases. Great Lakes currently is leasing six (6) used Beech 1900D Airliners
under six (6) separate Operating Leases (the “Leases”), each of which is
identified on Exhibit C, which is attached to this Agreement. As contemplated by
the Leases, on or about May 4, 2011 RACC gave Great Lakes a Notice of
Termination for each Lease, each of which was modified by a letter dated
August 19, 2011, agreed to by Great Lakes and RACC, which provides the date of
termination for each Lease. Great Lakes acknowledges its receipt of, and the
correctness in all respects and effectiveness of, such amended Notices of
Terminations and hereby confirms and ratifies each of its obligations under the
Leases. Except for such confirmation and ratification and the provisions of
Sections 2 and 4 of this Agreement, this Agreement does not affect the Leases in
any way, all of which shall remain in full force and effect, subject, however,
to the above-described amended Notices of Termination.

(b) Senior Note. Great Lakes currently is obligated to RACC under a Senior Note
dated March 23, 2007 (the “Senior Note”) that is secured by four (4) Aircraft
Security Agreements, (the “Embraer Security Agreements” and, collectively with
the Senior Note, the “Senior Note Documents”), each of which relates to an
Embraer Model EMB-120ER aircraft. Great Lakes acknowledges its obligations under
the Senior Note Documents and hereby confirms and ratifies each of its
obligations under the Senior Note Documents. Except for such confirmation and
ratification and the provisions of Sections 2 and 4 of this Agreement, this
Agreement does not affect the Senior Note Documents in any way, each of which
shall remain in full force and effect.

4. Other Agreements and General Provisions.

4.1 Information To Be Provided; Co-operation; Etc. Great Lakes agrees to
continue to make business and financial information available to RACC on a
timely basis, consistent with the reports and information provided previously by
Great Lakes to RACC. Great Lakes also agrees to advise RACC as soon as
practicable regarding any business or financial development that Great Lakes
reasonably believes is material to its operations or its refinancing efforts. In
addition, Great Lakes agrees to reasonably co-operate with any actual or
potential transferee of any or all of RACC’s rights or interests in Great Lakes,
including, without limitation, under or in connection with the GLUX/RACC
Documents.

4.2 Documentation and Filings; Costs; Etc. To the extent that RACC, in its sole
discretion, determines that this Agreement or any provision hereof or for any
other reason, or in connection with any transfer of any of RACC’s rights or
interests in Great Lakes, including, without limitation, under or in connection
with the GLUX/RACC Documents, requires or makes appropriate additional
documentation or filings with any state, federal or international authority or
registry, including, without limitation, the Cape Town International Registry,
RACC is authorized to do so on its own behalf and, as may be reasonably
necessary in RACC’s sole discretion, on behalf of

 

3



--------------------------------------------------------------------------------

Great Lakes and Great Lakes hereby consents to any and all such filings.
Notwithstanding the right of RACC to effect any or all such filings without
Great Lakes’ participation, Great Lakes agrees to cooperate with RACC in
preparing and effecting any filings. In addition, by not later than the
fifth (5th) business day after the date hereof, Great Lakes shall file with the
Securities and Exchange Commission any necessary amendment to its registration
statement on Form S-1 (File No. 333-159256), as may be necessary to continue the
ability of RACC to sell under the registration statement. All of RACC’s
reasonable costs and expenses for preparing this Agreement, any filings or other
matters involving this Agreement shall be paid by Great Lakes on the date hereof
or, if later invoiced, not later than five (5) days after Great Lakes’ initial
receipt thereof.

4.3 Pratt and Whitney Matters. Great Lakes agrees to continue to maintain in
effect and comply in all material respects with the terms of its TCP Fleet
Maintenance Program with Pratt & Whitney Canada Corp. (“Pratt & Whitney”)
pursuant to that certain Amended and Restated Term Cost Plan TCP # 03-1907 dated
July 19, 2006 between Great Lakes and Pratt & Whitney (as amended and in effect
from time to time, the “FMP Agreement”) and any and all of its other obligations
to Pratt & Whitney.

4.4 Governing Law, Jurisdiction and Venue and Informed Choice. THIS AGREEMENT
WAS MADE AND ENTERED INTO IN THE STATE OF KANSAS AND THE LAW GOVERNING THIS
TRANSACTION SHALL BE THAT OF THE STATE OF KANSAS AS IT MAY FROM TIME TO TIME
EXIST. THE LAWS OF THE STATE OF KANSAS SHALL APPLY TO ANY AND ALL MATTERS
ARISING FROM OR RELATED TO THIS AGREEMENT. THE PARTIES AGREE THAT ANY LEGAL
PROCEEDING BASED UPON THE PROVISIONS OF THIS AGREEMENT SHALL BE BROUGHT
EXCLUSIVELY IN EITHER THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
KANSAS AT WICHITA, KANSAS OR IN THE EIGHTEENTH JUDICIAL DISTRICT COURT OF
SEDGWICK COUNTY, KANSAS TO THE EXCLUSION OF ALL OTHER COURTS AND TRIBUNALS.
NOTWITHSTANDING THE ABOVE, RACC, AT ITS SOLE OPTION, MAY INSTITUTE A LEGAL
PROCEEDING IN ANY JURISDICTION AS MAY BE APPROPRIATE IN ORDER FOR RACC TO OBTAIN
POSSESSION OF ANY PROPERTY OR ASSETS IN WHICH RACC HAS, OR MAY CLAIM, ANY RIGHT
OR INTEREST INVOLVING OR RELATED TO GREAT LAKES. THE PARTIES CONSENT AND AGREE
TO BE SUBJECT TO THE JURISDICTION OF THE AFORESAID COURTS IN SUCH PROCEEDING.
EACH PARTY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT, THE FINANCE DOCUMENTS, THE LEASES,
THE SENIOR LOAN DOCUMENTS OR ANY OTHER DOCUMENT RELATED THERETO. EACH PARTY
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH APPLICABLE STATE.

4.5 WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT WAIVES TRIAL BY JURY IN
ANY ACTION ARISING OUT OF, CONCERNING OR OTHERWISE INVOLVING THIS AGREEMENT.

 

4



--------------------------------------------------------------------------------

4.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Great Lakes and RACC and their respective successors and assigns,
provided that RACC, but not Great Lakes, may transfer or assign any or all of
its rights, interests, duties or obligations hereunder or under any of the
GLUX/RACC Documents and, in connection with any such transfer or assignment,
Great Lakes hereby consents to such transfers and memorializing such transfers
by filings as contemplated by Section 4.2 of this Agreement

4.7 Counterparts; Execution. This Agreement may be executed in any number of
counterparts, but all such counterparts shall together constitute but one and
the same agreement. In making proof of this Agreement, it shall not be necessary
to produce or account for more than one counterpart thereof signed by each of
the parties hereto. Delivery of an executed signature page to this Agreement by
emailed PDF file or facsimile transmission shall be as effective as delivery of
a manually executed counterpart of this Agreement.

4.8 Amendment; Integration. No provision or term of this Agreement may be
amended, modified, revoked, supplemented, waived or otherwise changed except by
a written instrument duly executed by Great Lakes and RACC and expressly
designated as an amendment, supplement or waiver. This Agreement, and the
GLUX/RACC Documents, constitute the entire agreement and understanding between
Great Lakes and RACC and supersedes any and all prior agreements and
understandings, both written and oral, between the parties, with respect to the
subject matter hereof, the GLUX/RACC Documents and the arrangements between
Great Lakes and RACC.

4.9 Severability. If any provision in this Agreement shall be held invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions of this Agreement shall not be
impaired thereby, nor shall the validity, legality or enforceability of any such
defective provision be in any way affected or impaired in any other
jurisdiction.

4.10 Waiver and Release of Claims and Defenses.

(a) Great Lakes hereby acknowledges, agrees and affirms that neither it nor any
affiliate possesses any claims, defenses, offsets, recoupment, or counterclaims
of any kind or nature against RACC or its affiliates or with respect to any of
the GLUX/RACC Documents or this Agreement or the enforcement thereof
(collectively, the “Claims”), nor do Great Lakes or its affiliates now have
knowledge of any facts that would or might give rise to any Claims. If facts now
exist that would or could give rise to any Claim against RACC or any of its
affiliates or with respect to any of the GLUX/RACC Documents or this Agreement,
or the enforcement thereof, Great Lakes, on its own behalf and on behalf of its
affiliates, hereby unconditionally, irrevocably, and unequivocally waives and
fully releases any and all such Claims as if such Claims were the subject of a
lawsuit, adjudicated to final judgment from which no appeal could be taken, and
therein dismissed with prejudice. In no event shall RACC or its affiliates be
liable to Great Lakes or its affiliates, and Great Lakes, on its own behalf and
on behalf of its affiliates, hereby waives, releases and agrees not to sue for
any special, indirect, punitive, exemplary, or consequential damages suffered by
Great Lakes or its affiliates in connection with, or arising out of, or in any
way related to any of the GLUX/RACC Documents or this Agreement, including
without limitation lost profits, whatever the nature of a breach by RACC or its
affiliates of any of their obligations under any of the GLUX/RACC Documents or
this Agreement, and Great Lakes and RACC, each on its own behalf and on behalf
of its affiliates, hereby waives all claims for special, indirect, punitive,
exemplary, or consequential damages.

 

5



--------------------------------------------------------------------------------

(b) Great Lakes, on its own behalf and on behalf of its affiliates hereby
agrees, represents and warrants to RACC and its affiliates that Great Lakes for
its own behalf and on behalf of its affiliates realizes and acknowledges that
factual matters now unknown may have given or may hereafter give rise to causes
of action, claims, demands, debts, controversies, damages, costs, losses and
expenses which are presently unknown, unanticipated and unsuspected, and Great
Lakes, on its own behalf and on behalf of its affiliates, further agrees,
represents and warrants that the release provided hereunder has been negotiated
and agreed upon in light of that realization and that Great Lakes, on its own
behalf and on behalf of its affiliates, nevertheless hereby intends to, and
does, release, discharge and acquit RACC and its affiliates from any such
unknown causes of action, claims, demands, debts, controversies, damages, costs,
losses and expenses which are in any manner set forth in or related to any of
the GLUX/RACC Documents or this Agreement and all dealings in connection
therewith.

4.11 Acknowledgment. By its execution of this Agreement, Great Lakes hereby
ratifies and confirms in all respects all of its obligations to RACC under or in
connection with each of the GLUX/RACC Documents and agrees that they remain in
full force and effect (subject to the terms hereof) and no defenses exist to
RACC’s enforcement thereof. Great Lakes acknowledges and agrees that nothing
contained herein shall constitute a waiver of any default or Event of Default
(as defined in any of the GLUX/RACC Documents) that exists or might occur under
any of the GLUX/RACC Documents or the payment of any amount or the satisfaction
of any obligation except as, and to the extent, expressly so provided herein.

4.12 Time of the Essence. The parties hereto agree that for all purposes under
any of the GLUX/RACC Documents or this Agreement that time is of the essence for
the performance and the accomplishment of each obligation under any of the
foregoing.

4.13 Disclosure of this Agreement. Each party agrees that the other party and/or
its respective affiliates may disclose this Agreement as may be required under
applicable securities laws and as the disclosing party may otherwise, in the
exercise of its commercially reasonable judgment, determine to be necessary or
appropriate for proper commercial purposes.

[SIGNATURE PAGE TO FOLLOW]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement under seal as of the date first set forth above.

 

GREAT LAKES:   GREAT LAKES AVIATION, LTD.   By:  

/s/ Michael O. Matthews

         Name: Michael O. Matthews          Title: Chief Financial Officer RACC:
  RAYTHEON AIRCRAFT CREDIT CORPORATION   By:  

/s/ David A. Williams

         David A. Williams,          Vice President – General Counsel

 

7



--------------------------------------------------------------------------------

Exhibit A

Model: Beechcraft 1900D Airliner

Manufacturer’s Serial No.:          -         

Aircraft Registration No.: N                

SECOND AMENDMENT TO

[SECOND] AMENDED AND RESTATED PROMISSORY NOTE

Effective this 31st day of August, 2011, this Second Amendment to the [Second]
Amended and Restated Promissory Note (“Amendment”) is made and entered into by
and between RAYTHEON AIRCRAFT CREDIT CORPORATION (hereinafter, together with its
successors and assigns, “RACC”) and GREAT LAKES AVIATION, LTD. (hereinafter
“Debtor”).

WHEREAS, on or about March 23, 2007, the parties entered into that certain
[Second] Amended and Restated Promissory Note pertaining to the above-identified
Aircraft (as amended and currently in effect, the “Promissory Note”), to which
was attached a Schedule 1, Aircraft Note Payment and Amortization Schedule,
containing a payment schedule as provided in Section 3 of the Promissory Note;

WHEREAS, the parties have reached an agreement to amend Sections 2 and 3 of the
Promissory Note and, in some respects, the related Payment Schedule and to
extend from August 31, 2011 to October 17, 2011 the date by which Debtor agrees
to pay in full all amounts due under the Promissory Note; and

WHEREAS, the parties desire to enter into this Amendment in order to memorialize
their agreement,

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
agreements set forth herein and in the Promissory Note, the sufficiency and
receipt of which are hereby acknowledged, the parties agree as follows:

 

1. Capitalized Terms: Unless otherwise defined herein, the capitalized terms as
used in this Amendment shall have the meanings ascribed to them in the
Promissory Note.

 

2. Amendments to Section 2: Effective on and after September 1, 2011, Section 2
of the Promissory Note is amended as of that date (a) in Section 2.A. by
deleting “six and three-quarters percent (6.75%) per annum” and inserting in
lieu thereof “eight and three-quarters percent (8.75%) per annum”, and (b) in
Section 2.B. by deleting “ten percent (10%) per annum” and inserting in lieu
thereof “twelve percent (12%) per annum”.

 

3. Amendment to Section 3: Section 3 of the Promissory Note is hereby amended to
read as follows:

3. Payment Schedule: Payment of the principal balance together with accrued
interest shall be made in monthly installments payable in arrears, until
October 17, 2011 when Debtor shall pay all unpaid amounts in full. The first
installment payment shall be due and payable to RACC on March 30, 2007. Each
subsequent installment payment shall be due and payable to RACC on the 30th day
of each month thereafter, until October 14, 2011 when

 

8



--------------------------------------------------------------------------------

a payment equal to one-half (1/2) of a principal payment, plus accrued interest
shall be due and payable to RACC and then on October 17, 2011, on which date the
entire remaining balance of principal, accrued interest and any and all other
amounts outstanding and unpaid under or in respect of the Promissory Note shall
be due and payable in full to RACC. The amount of each installment payment due
on or after the date of this Amendment will be as set forth on Schedule 1
hereto. Notwithstanding the foregoing, in the event of loss, theft, confiscation
or substantial damage to the Aircraft, Debtor shall pay all amounts owing under
this Promissory Note upon the earlier of (i) thirty (30) days following demand
by RACC or (ii) the date on which all amounts first become due and payable under
the Promissory Note, whether at maturity, after acceleration or otherwise.

 

4.

Amendment to Schedule 1 to Promissory Note: Schedule 1 to the Promissory Note,
entitled Aircraft Note Payment and Amortization Schedule, is hereby amended by
deleting the last payment, or 54th payment, thereon and inserting in lieu
thereof the four (4) payments contained on Exhibit A, which is attached to this
Amendment.

 

5. Ratification: Except as specifically provided herein, each party hereby
ratifies the other terms and conditions of the Promissory Note, including all
prior amendments thereto, and Debtor hereby confirms and ratifies each of its
obligations under the Promissory Note as modified by this Amendment.

 

6. Miscellaneous: This Amendment, the Promissory Note and related security,
collateral and other executed agreements between RACC and Debtor contain the
entire agreement of the parties with respect to the subject matter hereof. There
are no oral understandings, agreements, representations or warranties between
the parties that are not expressly set forth in this Amendment and the
Promissory Note or the other documents executed by and between RACC and Debtor.
This Amendment may be executed in counterparts, each of which shall constitute
an original, but all of which when taken together shall constitute a single
document. Delivery of an executed signature page to this Amendment by emailed
PDF file or facsimile transmission shall be as effective as delivery of a
manually executed counterpart of this Amendment. RACC, but not the Debtor, may
transfer or assign any or all of its rights under the Promissory Note and this
Amendment. Time is of the essence for all purposes of the Promissory Note and
this Amendment, including, without limitation, for the performance and the
accomplishment of each of Debtor’s obligations.

IN WITNESS OF THE FOREGOING, the parties have caused their duly authorized
officers to execute and deliver this Amendment under seal effective as of the
date first written above.

 

RAYTHEON AIRCRAFT CREDIT
CORPORATION

  GREAT LAKES AVIATION, LTD. By:  

 

  By:  

 

      David A. Williams         Michael Matthews       Vice President – General
Counsel         Chief Financial Officer   “RACC”     “Debtor”

 

9



--------------------------------------------------------------------------------

Exhibit A, Amending Schedule 1

 

Payment #

   Date      Payment      Interest      Principal      Loan Balance  

54

     8/30/2011         25,500.00         7,248.07         18,251.93        
1,270,294.62   

55

     9/30/2011         27,600.00         9,262.56         18,337.44        
1,251,957.19   

56

     10/14/2011         13,800.00         4,201.77         9,598.23        
1,242,358.96   

Balloon

     10/17/2011         1,242,358.96         0.00         1,242,358.96        
0.00   

 

10



--------------------------------------------------------------------------------

Exhibit B

THIRD AMENDMENT TO SECURITY AGREEMENTS

This THIRD AMENDMENT TO SECURITY AGREEMENTS is made and entered into this 31st
day of August, 2011 (the “Third Amendment”), by and between Raytheon Aircraft
Credit Corporation (the “Secured Party”) and Great Lakes Aviation, Ltd. (the
“Debtor”).

WITNESSETH:

WHEREAS, Debtor and Secured Party have entered into an Amendment To Agreement
dated as of the date hereof (the “Agreement Amendment”), which is an amendment
to an Agreement dated as of June 10, 2011 (the “2011 Agreement”), to further
extend the final payment date of each of the twenty-five (25) separate Amended
and Restated Promissory Notes or Second Amended and Restated Promissory Notes,
each of which is dated March 23, 2007, issued by Debtor to Secured Party (each,
as originally executed, as amended and currently in effect, a “Promissory Note”
and collectively, the “Promissory Notes”) in connection with that certain
Amended and Restated Restructuring Agreement dated as of March 9, 2007 (the
“2007 Restructuring Agreement”);

WHEREAS, in connection with the 2007 Restructuring Agreement and to further
secure the Promissory Notes, Debtor provided Secured Party with twenty-five
(25) separate First Amendments, dated as of March 23, 2007, and a Second
Amendment to Security Agreements, dated June 10, 2011, to twenty-five (25)
Security Agreements or Amended and Restated Security Agreements, each of which
is dated as of December 31, 2002, all as further described in Exhibit A attached
hereto (collectively the “Original Security Agreements”);

WHEREAS, in addition to the Original Security Agreements, Debtor and Secured
Party entered into that Security Agreement dated as of May 1, 2008, as recorded
by the Federal Aviation Administration (“FAA”) on June 12, 2008 as Conveyance
No. LA000196; and as supplemented by that certain Security Agreement Supplement
No. 1 dated May 27, 2009, between Debtor and Secured Party, recorded by the FAA
on June 10, 2009 as Conveyance No. SF002448, and supplemented by that certain
Security Agreement Supplement No. 2 dated January 27, 2010, between Debtor and
Secured Party, recorded by the FAA on February 23, 2010 as Conveyance No.
MS003073, and supplemented by that certain Security Agreement Supplement No. 3
dated April 15, 2010, between Debtor and Secured Party, recorded by the FAA on
May 4, 2010 as Conveyance No. MC006524, and supplemented by that certain
Security Agreement Supplement No. 4 dated October 27, 2010, between Debtor and
Secured Party, recorded by the FAA on November 22, 2010 as Conveyance No.
WH002898, and further supplemented by that certain Security Agreement Supplement
No. 5 dated April 25, 2011, between Debtor and Secured Party, recorded by the
FAA on May 25, 2011 as Conveyance No. DV010100 (collectively, the “2008 Security
Agreement” and, the 2008 Security Agreement and the Original Security Agreements
are hereinafter referred to as the “Security Agreements”);



--------------------------------------------------------------------------------

WHEREAS, Debtor has amended the Promissory Notes by executing twenty-five
(25) separate Second Amendments to the Amended and Restated Promissory Notes or
Second Amendments to Second Amended and Restated Promissory Notes, each of which
is dated on the date hereof, to further amend the Promissory Notes (as so
amended, the “Amended Promissory Notes”) to reflect new installment payments and
a modified final due date, all as provided in the Agreement Amendment; and

WHEREAS, Debtor and Secured Party wish to execute this Third Amendment to
reflect that (i) the references in the Security Agreements to the “Restructuring
Agreement” are to the 2007 Restructuring Agreement, the 2011 Agreement and the
Agreement Amendment, (ii) the references in the Security Agreements to the
“Promissory Note” are to the Amended Promissory Notes and iii) the Original
Security Agreements and the 2008 Security Agreement continue to secure all of
the obligations of Debtor to Secured Party.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, receipt of which is hereby acknowledged, Debtor and Secured Party
hereby agree as follows:

1. Unless otherwise defined herein, the capitalized terms as used in this Third
Amendment shall have the meaning assigned to them in the Security Agreements.

2. The definition of the Promissory Note in the Security Agreements is hereby
amended to mean the Amended Promissory Notes, as they may be further amended,
modified, extended or amended and restated and in effect from time to time.

3. The definition of the “Restructuring Agreement” in the Security Agreements is
hereby amended to mean the 2007 Restructuring Agreement, the 2011 Agreement and
the Agreement Amendment, as they may be amended, modified, extended or amended
and restated and in effect from time to time.

4. Regarding the Cape Town Treaty, (a) Debtor shall establish a valid and
existing account with the International Registry, appoint an Administrator
and/or a Professional User acceptable to Secured Party to make registration in
regards to the Collateral and Additional Collateral identified in the Security
Agreements as may be requested by Secured Party, and (b) Secured Party and
Debtor shall register a first priority Prospective International Interest in
connection with the Collateral and Additional Collateral identified in each of
the Security Agreements in Exhibit A as may be requested by Secured Party which
shall be perfected and searchable in the International Registry to the
satisfaction of Secured Party.

5. Secured Party may transfer or assign all or any part of its interest in the
Security Agreements, as amended and further supplemented, without the consent of
Debtor or any other party. Debtor hereby consents to any and all assignments or
sales of, or the granting of participations in this Third Amendment by Secured
Party or any assignee of an interest in the Security Agreements. Debtor shall
not assign, transfer, encumber or convey any of its interests in the Collateral,
Additional Collateral or in the Security Agreements without the prior written
consent of Secured Party.

 

B-2



--------------------------------------------------------------------------------

6. Unless amended by the terms and conditions of this Third Amendment, the
parties hereby (i) ratify all remaining terms and conditions of the Security
Agreements as if the same were restated herein (and without limitation as a
precautionary matter, the Debtor hereby re-grants to Secured Party a security
interest in the Collateral and Additional Collateral subject to the Security
Agreements and under the terms of the Security Agreements), and (ii) confirm
that the Security Agreements otherwise remain in full force and effect as to any
and all collateral subject thereto.

7. GOVERNING LAW AND FORUM SELECTION. THIS THIRD AMENDMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF KANSAS. ANY LEGAL
PROCEEDINGS RELATING TO THIS THIRD AMENDMENT SHALL BE BROUGHT IN THE EIGHTEENTH
JUDICIAL DISTRICT AT WICHITA, KANSAS, OR THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF KANSAS AT WICHITA, KANSAS, TO THE EXCLUSION OF ALL OTHER COURTS
AND TRIBUNALS. NOTWITHSTANDING THE ABOVE, SECURED PARTY (AT ITS SOLE OPTION) MAY
INSTITUTE A LEGAL PROCEEDING IN ANY JURISDICTION AS MAY BE APPROPRIATE IN ORDER
FOR SECURED PARTY TO EXERCISE ITS RIGHTS AND REMEDIES UNDER THIS THIRD
AMENDMENT. THE PARTIES HEREBY IRREVOCABLY CONSENT AND AGREE TO BE SUBJECT TO THE
JURISDICTION OF THE AFORESAID COURTS IN SUCH PROCEEDINGS.

8. This Third Amendment and the other written agreements entered into by the
parties hereto constitute the entire agreement by and between the parties with
respect to the subject matter hereof. There are no oral understandings,
agreements, representations or warranties not expressly set forth in this Third
Amendment or the other written agreements between the parties hereto. Neither
this Third Amendment nor the Security Agreements shall be changed orally, but
only by writing signed by the parties. This Third Amendment may be executed in
any number of counterparts, but all such counterparts shall together constitute
but one and the same agreement. In making proof of this Third Amendment, it
shall not be necessary to produce or account for more than one counterpart
thereof signed by each of the parties hereto. Delivery of an executed signature
page to this Third Amendment by emailed PDF file or facsimile transmission shall
be as effective as delivery of a manually executed counterpart of this Third
Amendment.

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this Third
Amendment under seal as of the date first set forth above.

 

GREAT LAKES AVIATION, LTD., Debtor By:  

 

Name:  

 

Title:  

 

 

RAYTHEON AIRCRAFT CREDIT CORPORATION, Secured Party By:  

 

Name: David A. Williams Title: Vice President – General Counsel

 

B-4



--------------------------------------------------------------------------------

EXHIBIT “A”

SECURITY AGREEMENTS

Security Agreement UE-100

 

1) Amended and Restated Security Agreement dated as of December 31, 2002,
between Great Lakes Aviation, Ltd, as debtor, and Raytheon Aircraft Credit
Corporation (“RACC”), as secured party, recorded by the FAA on March 10, 2003,
as Conveyance Number T071645, and amended by the First Amendment to Amended and
Restated Security Agreement dated as of March 23, 2007, between Great Lakes
Aviation, Ltd., as debtor, and RACC, as secured party, recorded by the FAA on
September 19, 2007, as Conveyance Number Q079643, and amended by the Second
Amendment to the Security Agreements dated as of June 10, 2011, between Great
Lakes Aviation, Ltd., as debtor, and RACC, as secured party, filed with the FAA
on June 15, 2011 and pending a recorded Conveyance Number.

Security Agreement UE-122

 

1) Amended and Restated Security Agreement dated as of December 31, 2002,
between Great Lakes Aviation, Ltd, as debtor, and RACC, as secured party,
recorded by the FAA on February 20, 2003, as Conveyance Number JJ000799, as
amended by the First Amendment to Amended and Restated Security Agreement dated
as of March 23, 2007 between Great Lakes Aviation, Ltd., as debtor, and RACC, as
secured party, recorded by the FAA on September 19, 2007, as Conveyance Number
PP036045, and amended by the Second Amendment to the Security Agreements dated
as of June 10, 2011, between Great Lakes Aviation, Ltd., as debtor, and RACC, as
secured party, filed with the FAA on June 15, 2011 and pending a recorded
Conveyance Number.

Security Agreement UE-153

 

1) Amended and Restated Security Agreement dated as of December 31, 2002,
between Great Lakes Aviation, Ltd, as debtor, and RACC, as secured party,
recorded by the FAA on March 10, 2003, as Conveyance Number T071657, as amended
by the First Amendment to Amended and Restated Security Agreement dated as of
March 23, 2007, between Great Lakes Aviation, Ltd., as debtor, and RACC, as
secured party, recorded by the FAA on September 12, 2007, as Conveyance Number
FF008509, and amended by the Second Amendment to the Security Agreements dated
as of June 10, 2011, between Great Lakes Aviation, Ltd., as debtor, and RACC, as
secured party, filed with the FAA on June 15, 2011 and pending a recorded
Conveyance Number.

Security Agreement UE-154

 

1)

Amended and Restated Security Agreement dated as of December 31, 2002, between
Great Lakes Aviation, Ltd, as debtor, and RACC, as secured party, recorded by
the FAA on February 20, 2003, as Conveyance Number JJ000800, as amended by the
First Amendment to Amended and Restated Security Agreement dated as of March 23,
2007, between Great Lakes Aviation, Ltd., as debtor, and RACC, as secured party,
recorded by the FAA on September 19, 2007, as

 

B-5



--------------------------------------------------------------------------------

  Conveyance Number PP036046, and amended by the Second Amendment to the
Security Agreements dated as of June 10, 2011, between Great Lakes Aviation,
Ltd., as debtor, and RACC, as secured party, filed with the FAA on June 15, 2011
and pending a recorded Conveyance Number.

Security Agreement UE-169

 

1) Security Agreement dated as of December 31, 2002, between Great Lakes
Aviation, Ltd, as debtor, and RACC, as secured party, recorded by the FAA on
February 20, 2003, as Conveyance Number JJ000807, as amended by the First
Amendment to Security Agreement dated as of March 23, 2007, between Great Lakes
Aviation, Ltd., as debtor, and RACC, as secured party, recorded by the FAA on
September 19, 2007, as Conveyance Number PP036047, and amended by the Second
Amendment to the Security Agreements dated as of June 10, 2011, between Great
Lakes Aviation, Ltd., as debtor, and RACC, as secured party, filed with the FAA
on June 15, 2011 and pending a recorded Conveyance Number.

Security Agreement UE-170

 

1) Security Agreement dated as of December 31, 2002, between Great Lakes
Aviation, Ltd, as debtor, and RACC, as secured party, recorded by the FAA on
February 24, 2003, as Conveyance Number QQ026578, as amended by the First
Amendment to Security Agreement dated as of March 23, 2007, by Great Lakes
Aviation, Ltd., as debtor, and RACC, as secured party, recorded by the FAA on
September 18, 2007, as Conveyance Number K043465, and amended by the Second
Amendment to the Security Agreements dated as of June 10, 2011, between Great
Lakes Aviation, Ltd., as debtor, and RACC, as secured party, filed with the FAA
on June 15, 2011 and pending a recorded Conveyance Number.

Security Agreement UE-184

 

1) Amended and Restated Promissory Note dated December 31, 2002 with Great Lakes
Aviation, Ltd. RACC, as secured party, recorded by the FAA on February 21, 2003,
as Conveyance Number QQ026561, as amended by the First Amendment to Amended and
Restated Security Agreement dated as of March 23, 2007, between Great Lakes
Aviation, Ltd, as debtor, and RACC, as secured party, recorded by the FAA on
September 26, 2007, as Conveyance Number HH045092, and amended by the Second
Amendment to the Security Agreements dated as of June 10, 2011, between Great
Lakes Aviation, Ltd., as debtor, and RACC, as secured party, filed with the FAA
on June 15, 2011 and pending a recorded Conveyance Number.

Security Agreement UE-192

 

1)

Amended and Restated Security Agreement dated as of December 31, 2002, between
Great Lakes Aviation, Ltd, as debtor, and RACC, as secured party, recorded by
the FAA on February 27, 2003, as Conveyance Number T071584, as amended by the
First Amendment to Amended and Restated and Restated Security Agreement dated as
of March 23, 2007, between Great Lakes Aviation, Ltd., as debtor, and RACC, as
secured party, recorded by the FAA on

 

B-6



--------------------------------------------------------------------------------

  September 21, 2007, as Conveyance Number W008675, and amended by the Second
Amendment to the Security Agreements dated as of June 10, 2011, between Great
Lakes Aviation, Ltd., as debtor, and RACC, as secured party, filed with the FAA
on June 15, 2011 and pending a recorded Conveyance Number.

Security Agreement UE-195

 

1) Amended and Restated Security Agreement dated as of December 31, 2002,
between Great Lakes Aviation, Ltd, as debtor, and RACC, as secured party,
recorded by the FAA on February 20, 2003, as Conveyance Number QQ026557, as
amended by the First Amendment to Amended and Restated Security Agreement dated
as of March 23, 2007, between Great Lakes Aviation, Ltd., as debtor, and RACC,
as secured party, recorded by the FAA on September 21, 2007, as Conveyance
Number W008675, and amended by the Second Amendment to the Security Agreements
dated as of June 10, 2011, between Great Lakes Aviation, Ltd., as debtor, and
RACC, as secured party, filed with the FAA on June 15, 2011 and pending a
recorded Conveyance Number.

Security Agreement UE-201

 

1) Security Agreement dated as of December 31, 2002, between Great Lakes
Aviation, Ltd, as debtor, and RACC, as secured party, recorded by the FAA on
March 10, 2003, as Conveyance Number T071656, as amended by the First Amendment
to Security Agreement dated as of March 23, 2007, between Great Lakes Aviation,
Ltd., as debtor, and RACC, as secured party, recorded by the FAA on
September 19, 2007, as Conveyance Number PP036048, and amended by the Second
Amendment to the Security Agreements dated as of June 10, 2011, between Great
Lakes Aviation, Ltd., as debtor, and RACC, as secured party, filed with the FAA
on June 15, 2011 and pending a recorded Conveyance Number.

Security Agreement UE-202

 

1) Security Agreement with. dated as of December 31, 2002, between Great Lakes
Aviation, Ltd, as debtor, and RACC, as secured party, recorded by the FAA on
March 3, 2003, as Conveyance Number T071592, as amended by the First Amendment
to Security Agreement dated as of March 23, 2007, between Great Lakes Aviation,
Ltd, as debtor, and RACC, as secured party, recorded by the FAA on September 19,
2007, as Conveyance Number PP036058, and amended by the Second Amendment to the
Security Agreements dated as of June 10, 2011, between Great Lakes Aviation,
Ltd., as debtor, and RACC, as secured party, filed with the FAA on June 15, 2011
and pending a recorded Conveyance Number.

Security Agreement UE-208

 

1) Security Agreement dated as of December 31, 2002, between Great Lakes
Aviation, Ltd., as debtor, and RACC, as secured party, recorded by the FAA on
March 4, 2003, as Conveyance Number T071604; as amended by the First Amendment
to Security Agreement dated as of March 23, 2007, between Great Lakes Aviation,
Ltd., as debtor, and RACC, as secured party, recorded by the FAA on
September 21, 2007, as Conveyance Number PP036059, and amended by the Second
Amendment to the Security Agreements dated as of June 10, 2011, between Great
Lakes Aviation, Ltd., as debtor, and RACC, as secured party, filed with the FAA
on June 15, 2011 and pending a recorded Conveyance Number.

 

B-7



--------------------------------------------------------------------------------

Security Agreement UE-210

 

1) Security Agreement dated as of December 31, 2002 between Great Lakes
Aviation, Ltd., as debtor, and RACC, as secured party, recorded by the FAA on
March 3, 2003, as Conveyance Number T071598, as amended by the First Amendment
to Security Agreement dated as of March 23, 2007, between Great Lakes Aviation,
Ltd., as debtor, and RACC, as secured party, recorded by the FAA on
September 19, 2007, as Conveyance Number PP036061, and amended by the Second
Amendment to the Security Agreements dated as of June 10, 2011, between Great
Lakes Aviation, Ltd., as debtor, and RACC, as secured party, filed with the FAA
on June 15, 2011 and pending a recorded Conveyance Number.

Security Agreement UE-211

 

1) Security Agreement dated as of December 31, 2002 between Great Lakes
Aviation, Ltd., as debtor, and RACC, as secured party, recorded by the FAA on
February 21, 2003, as Conveyance Number JJ000830, as amended by the First
Amendment to Security Agreement dated as of March 23, 2007 between Great Lakes
Aviation, Ltd., as debtor, and RACC, as secured party, recorded by the FAA on
September 21, 2007, as Conveyance Number PP036062, and amended by the Second
Amendment to the Security Agreements dated as of June 10, 2011, between Great
Lakes Aviation, Ltd., as debtor, and RACC, as secured party, filed with the FAA
on June 15, 2011 and pending a recorded Conveyance Number.

Security Agreement UE-219

 

1) Amended and Restated Security Agreement dated as of December 31, 2002,
between Great Lakes Aviation, Ltd., as debtor, and RACC, as secured party,
recorded by the FAA on February 25, 2003, and assigned Conveyance Number
JJ000836, as amended by the First Amendment to Amended and Restated Security
Agreement dated as of March 23, 2007, between Great Lakes Aviation, Ltd., as
debtor, and RACC, as secured party, recorded by the FAA on September 19, 2007,
as Conveyance Number K043466, and amended by the Second Amendment to the
Security Agreements dated as of June 10, 2011, between Great Lakes Aviation,
Ltd., as debtor, and RACC, as secured party, filed with the FAA on June 15, 2011
and pending a recorded Conveyance Number.

Security Agreement UE-220

 

1) Amended and Restated Security Agreement dated as of December 31, 2002,
between Great Lakes Aviation, Ltd., as debtor, and RACC, as secured party,
recorded by the FAA on February 25, 2003, as Conveyance Number T071538, as
amended by the First Amendment to Amended and Restated Security Agreement dated
as of March 23, 2007, between Great Lakes Aviation, Ltd., as debtor, and RACC,
as secured party, recorded by the FAA on September 21, 2007, as Conveyance
Number PP036060, and amended by the Second Amendment to the Security Agreements
dated as of June 10, 2011, between Great Lakes Aviation, Ltd., as debtor, and
RACC, as secured party, filed with the FAA on June 15, 2011 and pending a
recorded Conveyance Number.

 

B-8



--------------------------------------------------------------------------------

Security Agreement UE-240

 

1) Amended and Restated Security Agreement dated as of December 31, 2002,
between Great Lakes Aviation, Ltd., as debtor, and RACC, as secured party,
recorded by the FAA on February 25, 2003, as Conveyance Number T071540, as
amended by the First Amendment to Amended and Restated Security Agreement dated
as of March 23, 2007, between Great Lakes Aviation, Ltd., as debtor, and RACC,
as secured party, recorded by the FAA on September 21, 2007, as Conveyance
Number K043471, and amended by the Second Amendment to the Security Agreements
dated as of June 10, 2011, between Great Lakes Aviation, Ltd., as debtor, and
RACC, as secured party, filed with the FAA on June 15, 2011 and pending a
recorded Conveyance Number.

Security Agreement UE-245

 

1) Amended and Restated Security Agreement dated as of December 31, 2002,
between Great Lakes Aviation, Ltd., as debtor, and RACC, as secured party,
recorded by the FAA on February 26, 2003, as Conveyance Number T071578, as
amended by the First Amendment to Amended and Restated Security Agreement dated
as of March 23, 2007, between Great Lakes Aviation, Ltd., as debtor, and RACC,
as secured party, recorded by the FAA on September 19, 2007, as Conveyance
Number K043468, and amended by the Second Amendment to the Security Agreements
dated as of June 10, 2011, between Great Lakes Aviation, Ltd., as debtor, and
RACC, as secured party, filed with the FAA on June 15, 2011 and pending a
recorded Conveyance Number.

Security Agreement UE-247

 

1) Amended and Restated Security Agreement dated as of December 31, 2002,
between Great Lakes, as debtor, and RACC, as secured party, recorded by the FAA
on February 21, 2003, as Conveyance Number QQ026565, as amended by the First
Amendment to Amended and Restated Security Agreement dated as of March 23, 2007,
between Great Lakes, as debtor, and RACC, as secured party, recorded by the FAA
on September 19, 2007, as Conveyance Number K043469, and amended by the Second
Amendment to the Security Agreements dated as of June 10, 2011, between Great
Lakes Aviation, Ltd., as debtor, and RACC, as secured party, filed with the FAA
on June 15, 2011 and pending a recorded Conveyance Number.

Security Agreement UE-251

 

1) Amended and Restated Security Agreement dated as of December 31, 2002,
between Great Lakes, as debtor, and RACC, as secured party, recorded by the FAA
on February 27, 2003, as Conveyance Number T071580, as amended by the First
Amendment to Amended and Restated Security Agreement dated as of March 23, 2007,
between Great Lakes Aviation, Ltd., as debtor, and RACC, as secured party,
recorded by the FAA on September 19, 2007, as Conveyance Number K043470, and
amended by the Second Amendment to the Security Agreements dated as of June 10,
2011, between Great Lakes Aviation, Ltd., as debtor, and RACC, as secured party,
filed with the FAA on June 15, 2011 and pending a recorded Conveyance Number.

 

B-9



--------------------------------------------------------------------------------

Security Agreement UE-253

 

1) Amended and Restated Security Agreement dated as of December 31, 2002,
between Great Lakes Aviation, Ltd., as debtor, and RACC, as secured party,
recorded by the FAA on February 27, 2003, as Conveyance Number T071582, as
amended by the First Amendment to Amended and Restated Security Agreement dated
as of March 23, 2007, between Great Lakes Aviation, Ltd., as debtor, and RACC,
as secured party, recorded by the FAA on September 19, 2007, as Conveyance
Number K043467, and amended by the Second Amendment to the Security Agreements
dated as of June 10, 2011, between Great Lakes Aviation, Ltd., as debtor, and
RACC, as secured party, filed with the FAA on June 15, 2011 and pending a
recorded Conveyance Number.

Security Agreement UE-254

 

1) Security Agreement dated as of December 31, 2002, between Great Lakes
Aviation, Ltd., as debtor, and RACC, as secured party, recorded by the FAA on
February 20, 2003, as Conveyance Number JJ000815, as amended by the First
Amendment to Security Agreement dated as of March 23, 2007, between Great Lakes
Aviation, Ltd. as debtor, and RACC, as secured party, recorded by the FAA on
September 21, 2007, as Conveyance Number K043473, and amended by the Second
Amendment to the Security Agreements dated as of June 10, 2011, between Great
Lakes Aviation, Ltd., as debtor, and RACC, as secured party, filed with the FAA
on June 15, 2011 and pending a recorded Conveyance Number.

Security Agreement UE-255

 

1) Security Agreement dated as of December 31, 2002, between Great Lakes, as
debtor, and RACC, as secured party, recorded by the FAA on February 20, 2003, as
Conveyance Number JJ000823, as amended by the First Amendment to Security
Agreement dated as of March 23, 2007, between Great Lakes, as debtor, and RACC,
as secured party, recorded by the FAA on September 21, 2007, as Conveyance
Number K043472, and amended by the Second Amendment to the Security Agreements
dated as of June 10, 2011, between Great Lakes Aviation, Ltd., as debtor, and
RACC, as secured party, filed with the FAA on June 15, 2011 and pending a
recorded Conveyance Number.

Security Agreement UE-257

 

1) Amended and Restated Security Agreement dated as of December 31, 2002,
between Great Lakes Aviation, Ltd., as debtor, and RACC, as secured party,
recorded by the FAA on February 24, 2003, as Conveyance Number JJ000832, as
amended by the First Amendment to Amended and Restated Security Agreement dated
as of March 23, 2007, between Great Lakes Aviation, Ltd., as debtor, and RACC,
as secured party, recorded by the FAA on September 19, 2007, as Conveyance
Number PP036044, and amended by the Second Amendment to the Security Agreements
dated as of June 10, 2011, between Great Lakes Aviation, Ltd., as debtor, and
RACC, as secured party, filed with the FAA on June 15, 2011 and pending a
recorded Conveyance Number.

Security Agreement UE-261

 

1)

Amended and Restated Security Agreement dated as of December 31, 2002, between
Great Lakes, as debtor, and RACC, as secured party, recorded by the FAA on
February 25, 2003, as Conveyance Number JJ000838, as amended by the First
Amendment to Amended and Restated

 

B-10



--------------------------------------------------------------------------------

  Security Agreement dated as of March 23, 2007, between Great Lakes Aviation,
Ltd., as debtor, and RACC, as secured party, recorded by the FAA on
September 21, 2007, as Conveyance Number K043474, and amended by the Second
Amendment to the Security Agreements dated as of June 10, 2011, between Great
Lakes Aviation, Ltd., as debtor, and RACC, as secured party, filed with the FAA
on June 15, 2011 and pending a recorded Conveyance Number.

 

B-11



--------------------------------------------------------------------------------

Exhibit C

Identification of Operating Leases

 

1. Used Beech 1900D Airliner Operating Lease Agreement

Pertaining to Aircraft Serial No. UE-173

Dated October 28, 2008

 

2. Used Beech 1900D Airliner Operating Lease Agreement

Pertaining to Aircraft Serial No. UE-231

Dated December 17, 2008

 

3. Used Beech 1900D Airliner Operating Lease Agreement

Pertaining to Aircraft Serial No. UE-218

Dated January 5, 2009

 

4. Used Beech 1900D Airliner Operating Lease Agreement

Pertaining to Aircraft Serial No. UE-182

Dated February 2, 2009

 

5. Used Beech 1900D Airliner Operating Lease Agreement

Pertaining to Aircraft Serial No. UE-165

Dated April 9, 2009

 

6. Used Beech 1900D Airliner Operating Lease Agreement

Pertaining to Aircraft Serial No. UE-178

Dated July 21, 2009